Name: Commission Regulation (EC) No 1259/94 of 31 May 1994 amending Regulation (EEC) No 1274/91 introducing detailed rules for implementing Council Regulation (EEC) No 1907/90 on certain marketing standards for eggs
 Type: Regulation
 Subject Matter: marketing;  animal product
 Date Published: nan

 No L 137/54 Official Journal of the European Communities 1 . 6. 94 COMMISSION REGULATION (EC) No 1259/94 of 31 May 1994 amending Regulation (EEC) No 1274/91 introducing detailed rules for implementing Council Regulation (EEC) No 1907/90 on certain marketing standards for eggs THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1907/90 of 26 June 1990 on certain marketing standards for eggs ('), as amended by Regulation (EEC) No 2617/93 (2), and in particular Articles 10 (3) and 20 ( 1 ) thereof, Whereas Commission Regulation (EEC) No 1274/91 (3), as last amended by Regulation (EC) No 3300/93 (4), provides for the detailed rules necessary for the imple ­ mentation of such marketing standards ; Whereas the provisions regarding the indications on 'extra' packs should be modified taking into account the cases where use is made of optional packing date indica ­ tions ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs, HAS ADOPTED THIS REGULATION : Article 1 Article 24 ( 1 ) of Regulation (EEC) No 1274/91 is replaced by the following : ' 1 . The band or label referred to in Article 12 of Regulation (EEC) No 1907/90 must be printed or affixed in such a way that none of the information on the pack is obscured by the position of the band or label. The term "extra" shall be printed on the band or label in italics at least 1 cm high, followed by the word "until" and the two sets of figures as referred to in the second subparagraph of Article 14 ( 1 ) indicating the seventh day after packing. Where the packing date is indicated on the packs, the indication referred to above may be replaced by the following indication "extra until seventh day after packing".' Article 2 This Regulation shall enter into force on 1 June 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 May 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 173, 6 . 7. 1990, p. 5. 0 OJ No L 240, 25. 9 . 1993, p. 1 . (3) OJ No L 121 , 16. 5. 1991 , p. 11 . O OJ No L 296, 1 . 12. 1993 , p. 52.